Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 1 of 36




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-02672-MSK-NRN

   GDHI MARKETING, LLC D/B/A GODABO HOME AND LIFE,

           Plaintiff,
   v.

   ANTSEL MARKETING, LLC D/B/A THEHOMEMAG FRONT RANGE,
   THM MANAGEMENT, LLC D/B/A THEHOMEMAG,
   THE HOME MAG HOLDING COMPANY, LLC,
   CAMPBELL WIENER, INC. D/B/A THM OF VENTURA,
   THE HOME IMPROVER, LLC,
   CLAIRE LINDSAY,
   ANNIE MULLEN,
   BARBARA ROBLES,
   ELLEN SMITH,

           Defendants.


                    PLAINTIFF’S RESPONSE IN OPPOSITION TO
       DEFENDANTS ANTSEL MARKETING, LLC, CLAIRE LINDSAY, ANNIE MULLEN,
          BARBARA ROBLES, AND ELLEN SMITH’S MOTION TO DISMISS FIRST
                       AMENDED COMPLAINT [ECF NO. 42]


           Plaintiff GDHI Marketing, LLC d/b/a GoDabo Home & Life (“GoDabo”) opposes the

   relief requested in Defendants Antsel Marketing, LLC, Claire Lindsay, Annie Mullen, Barbara

   Robles, and Ellen Smith’s (collectively, “Front Range Defendants”) Motion to Dismiss its First

   Amended Complaint [ECF no. 42] and for the reasons set forth below respectfully requests that

   this Court deny the Motion in full.1




   1
    To the extent that claims are also common between the Front Range Defendants and the remaining defendants whose
   motions are addressed under separate cover, GoDabo incorporates those arguments here.
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 2 of 36




                                           INTRODUCTION

          The Front Range Defendants together operate a direct mail home improvement advertising

   magazine in the Denver area called TheHomeMag Front Range. Am. Compl. [ECF no. 21] ¶¶ 1,

   7–8, 19, 22–23. TheHomeMag Front Range is owned by Antsel Marketing, LLC (also referred to

   herein as “THM Front Range”). Id. ¶ 7. Defendant Claire Lindsay is a 50% owner of Antsel

   Marketing, LLC. Id. ¶ 8. Annie Mullen, Barbara Robles, and Ellen Smith are the TheHomeMag

   Front Range’s sales representatives. Id. ¶ 23. The Front Range Defendants coordinate their

   operations with THM Management, LLC, the national franchisor, as well as The Home Mag

   Holding Company, LLC, Campbell Wiener, Inc. d/b/a THM of Ventura, The Home Improver,

   LLC (collectively, the “Campbell Defendants”), who together operate a national network of

   magazines that includes TheHomeMag Front Range. Id. ¶¶ 17–19.

          Throughout their national network of magazines, the Campbell Defendants have

   eliminated horizontal competition among company-owned, affiliate-owned, and franchisee-owned

   magazines by intentionally carving up the national geographic market into separate “protected”

   territories for each of their magazines. Id. ¶¶ 43–44. This means that no magazines are allowed to

   market in one-another’s agreed territory. Ex. A (Franchise Disclosure Document) at 31. In

   addition, the Campbell Defendants have created and utilize a central advertising and marketing

   platform for each such magazine that publishes knowingly false and deceptive statements about

   TheHomeMag and its franchisees in order to erect substantial barriers to entry by competitors into

   any of these “protected” territories. Am. Compl. ¶¶ 40, 44. As a result, Campbell Defendants have

   monopoly power in the market for direct mail home improvement advertising magazines.

          Until 2018, TheHomeMag Front Range held a 100% share of the direct mail home

   improvement advertising magazine market in the Denver Metro Area. Id. ¶ 61. THM Front Range



                                                       2
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 3 of 36




   as a franchisee maintains its monopoly through assistance from the Campbell Defendants

   including the latter’s system of price fixing, exclusive suppliers, coordinated false advertising, and

   confidential operations guidance, in addition to its “protected” territory. Id. ¶ 43; Ex. A at 9, 13,

   20, 23–24. Details of this assistance and the requirements on franchisees to utilize this assistance

   are explicitly described in the franchise disclosure document. Ex. A at 9, 13, 20, 23–24.

          GoDabo is the only competitor of TheHomeMag Front Range for direct mail home

   improvement advertising magazines in the Denver Metro Area. Am. Compl. ¶¶ 53, 63. GoDabo,

   as with any entrant to this product market, faced steep barriers to entry, including the need to

   finance and sustain large capital expenditures and marshal significant technical know-how to open

   and maintain its operation. Id. ¶¶ 20, 55; Ex. A at 11–12. Since entering the market in early 2018,

   GoDabo has struggled to attract and hold advertising customers despite the fact that it offers a

   superior product at a more attractive price than TheHomeMag. Am. Compl. ¶¶ 1, 25, 40, 63, 65.

   Most significantly, false and deceptive statements made by agents of TheHomeMag Front Range,

   such as impossible-to-attain performance promises and wholly false demographic data, have

   created a virtually insurmountable barrier to entry. Id. ¶¶ 37–42.

          As one pronounced example of this anticompetitive conduct, in July 2018, as GoDabo was

   approaching a 20% market share, Antsel Marketing, LLC and Ms. Lindsay, Ms. Mullen, Ms.

   Robles, and Ms. Smith each separately and individually sent a disparaging email about GoDabo

   to a large list of their shared clients and others, resulting in confirmed loss of advertising customers

   to GoDabo. Id. ¶¶ 23–32. The email stated:

          It has been brought to our attention that GoDabo has not yet mailed the issue that
          was supposed to be in homes June 25th. He [Greg Harline of GoDabo] claims it
          was to be mailed July 2nd, but to our knowledge that has not happened either. He
          is claiming a delay at the printers but we believe the problem is that he has not paid
          the Post Office, and they will not mail unless they have been paid in full in advance.
          As a valued client, I wanted you to be sure you are not being ripped off by this guy,



                                                          3
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 4 of 36




          and would highly recommend you NOT pay for the June 25th issue until you have
          been provided a verified PROOF OF MAILING statement from the United States
          Postal Service.

   Id. ¶ 23; Ex. B (July 5, 2018 email). In reality, postage was paid in full on June 26, 2018 by

   cashier’s check payable to Postmaster Serial # 0478802647. Id. ¶ 24. At the time this email was

   sent, the issue was in the mail and about to arrive in homes. Id.; Ex. C (Proof of Mailing).

          Similarly false and disparaging statements have continued. Am. Compl. ¶¶ 34–38. On

   August 31, 2018, Krystal Toner, the office manager for THM Front Range, sent a mass email to

   hundreds of TheHomeMag Front Range and GoDabo’s customers, making the following claims:

          We do NOT saturate zipcodes. We handpick every single home that receives
          TheHomeMag & HomeImproved. […]

          It would save us a ton of money to flood ZIP codes with thousands of magazines
          like 95% of our competitors, however, we would not be doing the best job for you
          if we did this. […]

          Here’s an easy tip for you to check if a magazine or flyer is being bulk mailed to
          everyone, including renters, business parks, and other homes that cannot afford
          your product or services… if the Home Owner’s name does not appear on the
          address portion of the Magazine, instead it says ‘Current Homeowner,’ or
          ‘Resident,’ this is being saturation mailed.

   Id. ¶¶ 34–35. In fact, GoDabo is the only competitor to TheHomeMag in the Denver Market. Id. ¶

   63. GoDabo does not “saturate” zipcodes. Id. ¶ 35. GoDabo carefully incorporates house-by-house

   demographic data to develop a high-quality list of prime homeowners. Id. ¶ 36. TheHomeMag

   Front Range’s mailing list, on the other hand, is not handpicked. TheHomeMag Front Range’s

   mailing list is purchased from the same third-party provider GoDabo uses and is virtually identical

   to GoDabo’s in that it is selected based on generic criteria like ownership-status, house value, and

   average income. Id. ¶¶ 35–36.

          Furthermore, the media kit for TheHomeMag Front Range contains several of false and

   deceptive statements including that “TheHomeMag Denver Reader . . . [has an] average net worth



                                                        4
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 5 of 36




   [of] $1.73 million” and that “72% of our readers frequently purchase products or services from ads

   seen in TheHomeMag.” Id. ¶ 37. This dramatically overstates the actual net worth of recipients as

   well as purchase rates. Id. The media kit is designed in conjunction and coordination with the

   Campbell Defendants. Id. ¶¶ 37–38; Ex. A at 12. Front Range Defendants sent this media kit,

   containing these false statements, to well over 1,000 actual and prospective customers of

   TheHomeMag Front Range and GoDabo in 2018. Am. Compl. ¶ 38.

          Front Range Defendants made these false and misleading statements to home-improvement

   contractors to induce them to pay higher prices to TheHomeMag Front Range for a product that is

   inferior. Id. ¶ 46. Despite being a new entrant and not having the nationwide purchasing power for

   printing services enjoyed by TheHomeMag Denver, GoDabo offers advertisements to contractors

   within The Denver Market for thirty to sixty percent less than the prices charged by THM Front

   Range. Id. GoDabo’s pricing is reflective of the actual cost of goods sold plus a reasonable profit.

   Id. As a result of Motion Defendants’ conduct, hundreds of home-improvement contractors and

   hundreds of thousands of end-consumers have enjoyed a lower selection and borne higher prices.

   Id. ¶ 48. As a result of this ongoing campaign of false and deceptive advertising, within the

   structure of the system created by the Campbell Defendants, Motion Defendants have monopolized

   the Denver Market, and have effectively excluded GoDabo from competing. Id. ¶ 47.

          In order to address this anticompetitive landscape, which harms GoDabo as well as the

   home improvement advertising customers in both Denver and the National Market who must pay

   higher prices for lower-quality products, and also their customers to whom they pass on those

   costs, GoDabo filed claims pursuant to the Sherman Act §§ 1 and 2 and the Lanham Act § 43(a)

   against all Defendants, as well as related state law claims against the Front Range Defendants.

   “The fundamental purpose of the Sherman Act was to secure equality of opportunity and to protect




                                                        5
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 6 of 36




   the public against evils commonly incident to destruction of competition through monopolies and

   combinations in restraint of trade.” Ramsay Co. v. Associated Bill Posters of U. S. and Canada,

   260 U.S. 501, 512 (1923). “When competition is reduced, prices increase and unit sales decrease.”

   Burke v. Ford, 389 U.S. 320, 322 (1967).

           GoDabo’s First Amended Complaint included over twenty pages of detailed factual

   allegations which, if true, support its claims.2 [ECF no. 21.] Nevertheless, the Front Range

   Defendants assert a number of flawed arguments against GoDabo including, inter alia, that (1)

   GoDabo failed to meet the federal pleading standard on several of its claims despite its detailed

   factual narrative; that (2) GoDabo failed to state an antitrust injury, despite the clear harm to

   competition (as well as itself) alleged in the Amended Complaint; that (2) the statements in the

   TheHomeMag Front Range’s media kit and its agents’ emails were not false or misleading, despite

   the clear questions of fact that this assertion raises; that (3) false advertising cannot form the basis

   of a monopolization claim, despite that not being an accurate statement of the law; that (4) GoDabo

   too narrowly defined a market, despite what is plainly a fact question; that (5) Front Range

   Defendants cannot conspire with themselves or the Campbell Defendants, despite GoDabo’s

   assertion that they have separate economic interests and are not wholly owned subsidiaries; and

   that (6) GoDabo did not plead any evidence of conspiratorial conduct by certain Front Range

   Defendants, despite its ability to prove conspiracy through circumstantial evidence, as well as the

   direct evidence of conspiracy in the franchise disclosure document.

           Each of GoDabo’s challenged claims is supported below in this Court’s preferred format.

   As this Court has recognized, “[t]here is a strong presumption against dismissal for failure to state



   2
     This Response addresses any concern that the Amended Complaint is a “shotgun pleading” by connecting the
   allegations in the Amended Complaint to the claims asserted.



                                                           6
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 7 of 36




   a claim under Rule 12(b)(6).” Shell v. Am. Family Rights Ass’n, No. 09CV00309-MSK-KMT,

   2010 WL 1348548, at *14 (D. Colo. Mar. 31, 2010) (attached hereto as Exhibit F) (citing Cottrell,

   Ltd. v. Biotrol Int’l, Inc., 191 F.3d 1248, 1251 (10th Cir.1999)). “[T]he Court must take Plaintiffs’

   factual allegations as true, consider them as a whole, and view them in the light most favorable to

   Plaintiffs in evaluating a motion to dismiss.” Beltran v. InterExchange, Inc., 176 F. Supp. 3d 1066,

   1079 (D. Colo. 2016). “[A] well-pleaded complaint may proceed even if it strikes a savvy judge

   that actual proof of [the alleged] facts is improbable, and that a recovery is very remote and

   unlikely.” Sanchez v. Hartley, 810 F.3d 750, 756 (10th Cir. 2016) (citing Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 556 (2007)). GoDabo has alleged a detailed factual narrative in support

   of its claims that is more than sufficient at this stage.3

                                                       ARGUMENT

   A. GoDabo Plead Sufficient Facts to State Its First Claim For Relief: Violation of Sherman
      Act § 2 – Monopolization (Denver Market) – Against THM Front Range

            Burden of Proof: GoDabo agrees that it has the burden of proof on this claim.

            Elements: GoDabo agrees with Front Range Defendants’ statement of the elements for this

   claim.

            Elements at Issue:4



   3
    Additional relevant facts alleged in the Amended Complaint or contained in the TheHomeMag franchise disclosure
   document are addressed below as relevant to each of the claims.
   4
     Under the majority of their claim headings (one through seven), Front Range Defendants list as a disputed “element”
   that GoDabo has failed to meet the pleading standard. GoDabo understands this to mean that Front Range Defendants
   believe that it has failed to state a claim under Fed. R. Civ. P. 12(b)(6) with the regard to each disputed element.
   Consistent with the Court’s practice standards, GoDabo incorporations the allegations from its Amended Complaint
   that it believes are sufficient to meet the federal pleading standard under the heading of each challenged element. If,
   instead, Front Range Defendants mean to indicate that GoDabo has failed to meet its pleading standard with regard to
   all elements of its claims (one through seven), then GoDabo would move to strike that portion of the Front Range
   Defendants’ Motion as noncompliant with the Court’s standards and not sufficient to put GoDabo on notice of the
   alleged defects of its pleading.



                                                                  7
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 8 of 36




          1. Antitrust Injury

          Front Range Defendants assert that GoDabo has failed to allege antitrust standing because,

   they assert, GoDabo failed to allege harm to competition apart from its own business.

          “The antitrust injury requirement ensures that a plaintiff can recover only if the loss stems

   from a competition-reducing aspect or effect of the defendant's behavior.” Atl. Richfield Co. v.

   USA Petroleum Co., 495 U.S. 328, 344 (1990). “[T]he complained-of conduct must have a

   tendency, for example, to decrease the number of competitors (either through barriers to entry or

   practices that drive competitors out of the market) or to reduce the incentive for competitors to

   compete with each other.” Kissing Camels Surgery Ctr., LLC v. Centura Health Corp., No. 12-

   CV-3012-WJM-NYW, 2016 WL 8416760, at *6 (D. Colo. July 13, 2016) (attached hereto as

   Exhibit G).

          Conduct that eliminates one of two competitors or excludes a potential competitor from a

   relevant market harms competition. Full Draw Productions v. Easton Sports, Inc., 182 F.3d 745

   (10th Cir.1999). “Business torts generally, and acts of fraud more particularly, can sometimes give

   rise to antitrust liability. At least when the defendant’s deceptive actions—usually aimed at third

   parties in the marketplace—are so widespread and longstanding and practically incapable of

   refutation that they are capable of injuring both consumers and competitors.” Novell, 731 F.3d at

   1079–80. “Reduced consumer choice as a result of monopolistic behavior is the sort of harm to

   competition that the antitrust laws were intended to prevent.” Total Renal Care, Inc. v. W.

   Nephrology & Metabolic Bone Disease, P.C., No. CIV.A08CV00513CMAKMT, 2009 WL

   2596493, at *6 (D. Colo. Aug. 21, 2009) (attached hereto as Exhibit H) (citing Full Draw, 182

   F.3d at 754).




                                                       8
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 9 of 36




           Here, GoDabo has specifically alleged that it suffered antitrust injury, because “the precise

   actions that directly damaged GoDabo also facilitated Defendants’ maintenance of monopoly

   power, reduced competition, and increased prices to the consumer.” Am. Compl. ¶ 65; see also ¶

   66. In addition, as discussed in more detail below concerning GoDabo’s allegation that trade

   disparagement is sufficient to constitute willful acquisition of monopoly power in this case,

   GoDabo has sufficiently alleged facts to support that the false advertising by Front Range

   Defendants, and THM Front Range as it relates to this claim in particular, harms competition by

   threatening to eliminate GoDabo from the market. See generally, Am. Compl. ¶¶ 21–42, 47, 65.

           These assertions are sufficient at the pleading stage to allege antitrust injury. See, Total

   Renal Care, 2009 WL 2596493, at *5 (“This is not a case where ARA’s loss is caused by increased

   competition, but rather by TRC’s alleged attempts to eliminate a competitor and thus lessen

   competition. At least at the pleading stage, these allegations are sufficient to show antitrust

   injury.”).

           2. Monopoly Power in the Relevant Market

           THM Front Range challenges this element on the basis that GoDabo (a) too narrowly

   defines the product market, (b) fails to assert THM Front Range’s market power, and (c) fails to

   allege that THM Front Range’s actions have impacted interstate commerce.

           GoDabo has sufficiently alleged facts supporting this element, as follows.

                      a. The Relevant Market

           “Defining the relevant market for purposes of antitrust analysis requires the plaintiffs to

   define both a product market and a geographic market.” Christou v. Beatport, LLC, 849 F. Supp.

   2d 1055, 1064 (D. Colo. 2012). “The plaintiff must define the relevant market by making specific

   reference to “the reasonable interchangeability of use or the cross-elasticity of demand between




                                                        9
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 10 of 36




   the product and substitutes for it.” Id. (citing Brown Shoe Co. v. United States, 370 U.S. 294, 325

   (1962)). “[B]ecause market definition is a deeply fact-intensive inquiry, courts hesitate to grant

   motions to dismiss for failure to plead a relevant product market.” Id. at 1066 (citing Todd v. Exxon

   Corp., 275 F.3d 191, 199–200 (2d Cir. 2001)); accord Lenox MacLaren Surgical Corp. v.

   Medtronic, Inc., 762 F.3d 1114, 1120 (10th Cir. 2014) (“The differing definitions create a fact

   question on the product market, precluding summary judgment.”).

          GoDabo has sufficiently alleged facts supporting its Denver Market definition. In this case,

   GoDabo defines the product market as “targeted direct-mail home-improvement advertising

   magazine[s].” Am. Compl. ¶ 16. GoDabo provides detailed and plausible factual support for this

   assertion. Id. ¶¶ 49–55. This includes the fact of differentiation from other local print

   advertisements, id. ¶ 50; the fact that specialized vendors are present within the product market,

   id. ¶ 51; the fact that Defendants’ own franchise disclosure document defines the relevant market

   as the “home improvement advertising magazine…line of business,” id. ¶ 52; the fact that

   TheHomeMag’s activities specifically target GoDabo as the only competitor within the relevant

   market, id. ¶ 53; the differences in type, grade, distribution, audience, and qualify of the product

   form other forms of advertising, id. ¶ 54; and the high barriers to entry, id. ¶ 55. GoDabo also

   plead specific facts regarding the reasonable interchangeability or cross-elasticity of the demand

   between the product and its substitutes. Id. ¶¶ 50, 54.

          GoDabo defines the Denver Market geographically as the seven county Denver

   metropolitan statistical area, and as support for that definition asserts that “there is a high cross-

   elasticity of demand by consumers within this area for purchase of home improvement services,

   whereas there is a very low cross-elasticity of demand for consumers located outside this area.” ¶

   56; see also ¶ 57–59 (supporting claims for Denver geographic market).




                                                        10
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 11 of 36




          The Front Range Defendants concede the accuracy of GoDabo’s allegation that prior to

   GoDabo’s entry into the market in January 2018 “THM Front Range was the only home

   improvement exclusive direct-mail publication” in the Denver market. Mot. [ECF No. 42] at 3.

   They further concede that “[w]ithin just months of its entry into the Denver metropolitan market,

   Plaintiff secured nearly 20% of the market,” and that there are no other publications comprised

   solely of home improvement advertisements in the Denver metropolitan area. These facts support

   the same market definition that GoDabo sets forth. Am. Compl. at ¶¶ 49–60.

          GoDabo has met its burden at the pleadings stage to set forth a relevant market definition.

                      b. Monopoly Power

          THM Front Range challenges this element on the basis that there are no significant barriers

   to entry, thus defeating any possibility of monopolization.

          Entry barriers are particular characteristics of a market which impede entry by new
          firms into that market. [Reazin v. Blue Cross & Blue Shield of Kan., Inc., 899 F.2d
          951, 968 (10th Cir.1990)]. They may include high capital costs or regulatory or
          legal requirements such as patents or licenses. Id. Other examples include: (1)
          control over an essential or superior resource, (2) entrenched buyer preferences,
          and (3) high capital costs for new entrants. Id. […]

          Entry barriers may also be created by the defendant’s conduct itself. Full Draw,
          182 F.3d at 756. For example, an organized boycott of the plaintiff’s product may
          constitute an entry barrier that confirms the defendant’s dangerous probability of
          monopolization. Id.

   Nobody in Particular Presents, Inc. v. Clear Channel Commc’ns, Inc., 311 F. Supp. 2d 1048, 1103

   (D. Colo. 2004). “Unlike the specifics of the relevant market, it is not clear that entry barriers must

   be specifically pled or proved in order for an antitrust plaintiff to recover.” Total Renal Care, 2009

   WL 2596493, at *8.

          GoDabo sufficiently pleads barriers to entry in the relevant product market. GoDabo pled

   that the market barriers to entry include investing in large capital expenditure and technical know-




                                                         11
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 12 of 36




   how prior to opening its operation. Am. Compl. ¶¶ 20, 55; Ex. A at 11–12. GoDabo also pleads

   that the Defendants, including THM Front Range, have created barriers to entry through the central

   advertising platform that publishes inaccurate and deceptive statements about TheHomeMag and

   its franchisees, including impossible-to-attain performance promises and wholly false

   demographic data such as that contained in THM Front Range’s media kit. Am. Compl. ¶¶ 37–42,

   44. Thus GoDabo has sufficiently alleged monopoly power.

          Ultimately, whether market power is durable is a fact question for the jury. Lenox, 762 F.3d

   at 1124. Thus, GoDabo has met its burden at this pleading stage.

                      c. Interstate commerce

          THM Front Range challenges whether GoDabo sufficiently plead a nexus between THM

   Front Range’s actions and interstate commerce.

          To establish jurisdiction a plaintiff must allege the critical relationship in the
          pleadings and if these allegations are controverted must proceed to demonstrate by
          submission of evidence beyond the pleadings either that the defendants’ activity is
          itself in interstate commerce or, if it is local in nature, that it has an effect on some
          other appreciable activity demonstrably in interstate commerce.

   McLain v. Real Estate Bd. of New Orleans, Inc., 444 U.S. 232, 242 (1980).

          GoDabo has plainly alleged that the conduct in question is “in” or “in the flow of” interstate

   commerce because it fundamentally utilizes the United States Mail, involves shipment of goods

   between states, and involves payment of franchise fees between states. Am. Compl. ¶ 14.

   Moreover, it is clear that THM Front Range’s communications to home improvement contractors

   and consumers of home improvement products affects the flow of goods through interstate

   commerce, as does the national franchise system that involves cooperation between entities in

   different locations across the country to design and print advertising. Id.; see generally Ex. A.




                                                         12
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 13 of 36




          The fact that THM Front Range’s primary business is situated in one territory does not

   automatically foreclose a nexus to interstate commerce. See McLain, 444 U.S. at 242 (“To

   establish the jurisdictional element of a Sherman Act violation it would be sufficient for petitioners

   to demonstrate a substantial effect on interstate commerce generated by respondents’ brokerage

   activity.”). Front Range Defendants have not controverted these assertions.

          3. Willful Acquisition of Monopoly Power

          THM Front Range challenges whether GoDabo sufficiently plead willful acquisition of

   monopoly power by unlawful means because, it asserts, false and deceptive statements concerning

   its own business and GoDabo’s can rise to the level of anticompetitive conduct.

          Although trade disparagement may be presumed not to constitute an antitrust injury, this

   presumption can be overcome by “a demonstration that a competitor’s false advertisements had

   the potential to eliminate, or did in fact eliminate, competition.” Retractable Techs., Inc. v. Becton

   Dickinson & Co., 842 F.3d 883, 895 (5th Cir. 2016). The Tenth Circuit has tacitly adopted the six-

   factor test from other circuits, which states that

          A Section 2 plaintiff may rebut this presumption by satisfying a six-factor test,
          showing that the disparagement was: (1) clearly false, (2) clearly material, (3)
          clearly likely to induce reasonable reliance, (4) made to buyers without knowledge
          of the subject matter, (5) continued for prolonged periods, and (6) not readily
          susceptible to neutralization or other offset by rivals.

   Lenox, 762 F.3d at 1127.

          GoDabo has sufficiently alleged facts meeting this test. Am. Compl. ¶¶ 21–42. Included

   within these allegations are the assertion that the statements contained in the July and August

   emails and the TheHomeMag Front Range media kit are false because, inter alia, (a) the issue was

   in the mail on July 5, 2018, despite the claim on July 5, 2018 that “GoDabo has not yet mailed the

   issue,” and (b) the postage was paid on June 26, 2018, despite the claim on July 5, 2018 that “he




                                                        13
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 14 of 36




   has not paid the Post Office,” (c) TheHomeMag Front Range’s mailing list is not “handpicked”

   despite the claim in the August 31, 2018 email, (d) GoDabo does not “saturate zipcodes” despite

   the claim in the August 31, 2018 email, (e) the average net worth of TheHomeMag Front Range

   reader is not $1.73 million despite the claim in the media kit, and (f) 72% of the TheHomeMag

   readers do not frequently purchase products or services from ads in TheHomeMag, despite the

   claim in the media kit. Id. ¶¶ 24, 35–37. In addition, GoDabo alleged that the statements are

   material because they actually influenced buying decisions for prospective home improvement

   contractor advertisers, id. ¶¶ 25–32, 41; that they were likely to induce reasonable reliance because

   they were made by the sole established participant in the market, id. ¶ 41; that they were made to

   home improvement contractors who are largely not specialists in the advertising industry, id.; that

   the statements against GoDabo had continued since at least April 2018 and the false claims about

   TheHomeMag generally have continued for years, id. ¶¶ 21, 42; and that the campaign is not

   readily susceptible to neutralization by GoDabo as the recent entrant to the market, when those

   statements are made by an established participant, id. ¶ 42. Moreover, additional assertions by

   GoDabo demonstrate that these statements have the very real potential to eliminate GoDabo as a

   competitor in the market. Id. ¶¶ 1, 21, 25, 47, 65.5

            Thus, GoDabo has sufficiently alleged that the Front Range Defendant’s statements had

   the potential to eliminate or did in fact eliminate competition.




   5
     Front Range Defendants also failed to argue that their statements about their own magazine were not anti-competitive
   under the Sherman Act, and only addressed those statements in response to GoDabo’s Lanham Act claim by claiming
   that they were not entirely false—not that they were not anti-competitive. As such, Front Range Defendants concede
   (by omission) that Plaintiff adequately pled that Front Range Defendants’ statements about their own product were
   anticompetitive.



                                                                14
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 15 of 36




   B. GoDabo Plead Sufficient Facts to State Its Second Claim For Relief: Violation of 15 U.S.C.
      § 2 – Attempted Monopolization (Denver Market) – Against THM Front Range

            Burden of Proof: GoDabo agrees that it has the burden of proof on this claim.

            Elements: GoDabo agrees with Campbell Defendants’ statement of the elements for this

   claim.

            Elements at Issue:6

            1. Antitrust Standing

            GoDabo incorporates in full its arguments above regarding antirust standing.

            2. The Relevant Market

            GoDabo incorporates in full its arguments above regarding its Denver market definition.

            3. Probability of Success in Monopolizing Market

            THM Front Range challenges this element on the basis that GoDabo “usurped nearly 20%

   of the market” in “just a few months.”

            GoDabo incorporates in full its arguments above regarding barriers to entry.

            4. Specific Intent to Monopolize

            THM Front Range challenges whether GoDabo adequately plead this element.

            Attempted monopolization requires proof that the defendant had a “specific intent to

   destroy competition or build monopoly.” Times-Picayune Publ’g Co., v. United States, 345 U.S.

   594, 626 (1953) (emphasis added). Specific intent may be inferred from anticompetive conduct.

   See, e.g., M & M Med. Supplies & Serv., Inc. v. Pleasant Valley Hosp., Inc., 981 F.2d 160, 166

   (4th Cir. 1992) (“Specific intent may be inferred from the defendant’s anticompetitive practices.”);



   6
     Where a plaintiff adequately pleads a claim of actual monopolization, a claim of attempted monopolization must
   also lie. Lenox II, 762 F.3d at 1130 (citing E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 453
   (4th Cir. 2011)).



                                                               15
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 16 of 36




   Gen. Indus. Corp. v. Hartz Mountain Corp., 810 F.2d 795, 802 (8th Cir. 1987) (“Specific intent

   need not be proven by direct evidence, but can be inferred from the defendant’s anticompetitive

   practices or other proof of unlawful conduct.”); Volvo North America Corp. v. Men’s Int’l. Prof’l.

   Tennis Council, 857 F.2d 55, 74 (2d Cir. 1988) (stating that specific intent to monopolize can be

   inferred from proof of “anticompetitive or exclusionary conduct”); Penn. Dental Ass’n v. Med.

   Serv. Ass’n of Penn., 745 F.2d 248, 261 (3d Cir. 1984) (“Direct evidence of specific intent…may

   be inferred from predatory or exclusionary conduct.”).

          Here, GoDabo alleges both that THM Front Range and other Defendants had the specific

   intent to monopolize, Am. Compl. ¶¶ 21, 73, 76, 79, 81, 82, 83, 84, 87, 95, 98, but also that they

   specifically intended to destroy GoDabo as a competitor. Id. ¶¶ 40, 63, 78. Specifically, GoDabo

   pled facts which, taken as true, demonstrate that the Front Range Defendants made intentionally

   false or misleading statements about both their own business, and about GoDabo’s business, and

   that these statements were used by Front Range Defendants as exclusionary devices to maintain

   their monopoly power. Id. at ¶¶ 21–38. Where a court concludes “that the fact-finder could

   reasonably infer monopoly power and exclusionary conduct . . . a jury could also find an intent to

   monopolize.” Lenox, 762 F.3d at 1130. While GoDabo provides a plentiful factual record to

   support the existence of this specific intent, it is also clear under Fed. R. Civ. P. 9(b) that intent,

   which is a state of mind, “may be alleged generally.”

          5. Conduct in Furtherance of an Attempt to Monopolize

          THM Front Range challenges this element on the basis that that “false and deceptive

   statements in advertising” about its own magazine and GoDabo’s business cannot constitute anti-

   competitive conduct.




                                                         16
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 17 of 36




            GoDabo incorporates in full its arguments above regarding its ability to overcome the

   presumption that false advertising is not anticompetitive.

   C. GoDabo Plead Sufficient Facts To State Its Third Claim For Relief: Violation of 15 U.S.C.
      § 2 – Conspiracy to Monopolize (Denver Market) – Against THM Front Range, Claire
      Lindsay, Annie Mullen, Barbara Robles, and Ellen Smith

            Burden of Proof: GoDabo agrees that it has the burden to prove this claim.

            Elements: GoDabo agrees with Front Range Defendants’ statement of the elements for this

   claim.

            Elements at Issue:

            1. Antitrust Standing

            GoDabo incorporates in full its arguments above regarding antitrust injury.

            2. Conspiracy

            All Front Range Defendants challenge this element and argue that Defendants are

   incapable of engaging in a conspiracy because they constitute a single enterprise.

            GoDabo asserted facts sufficient to establish the plausibility of conspiracy.

            In general, Copperweld does not foreclose the possibility that a franchisor and franchisee

   may conspire. Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752 (1984) (holding only

   that a wholly owned subsidiary and its parent corporation could not conspire for purposes of the

   Sherman Act § 1). Later, the Supreme Court held that licensing activities for individual

   professional football teams’ intellectual property, conducted through a corporation separate from

   the teams/franchisees and with its own management, constituted concerted action that was not

   categorically beyond the coverage of § 1 of the Sherman Act. Am. Needle, Inc. v. Nat’l Football

   League, 560 U.S. 183 (2010). The key to American Needle was that the entities had distinct

   economic interests. Id. at 195.




                                                        17
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 18 of 36




          GoDabo has sufficiently alleged facts supporting that the Front Range Defendants are, in

   fact, separate economic actors with distinct economic interests from each other and from the

   Campbell Defendants and are therefore capable of conspiring. Am. Compl. ¶¶ 78-84. For example:

   •      The ownership of THM, LLC and THM Holding differ from the ownership of Antsel

          Marketing, LLC. Id. ¶ 7; Ex. A at 1.

   •      THM, LLC has an economic interest in the success of the national franchise system

          (including TheHomeMag Front Range), because it is paid a franchise fee calculated as a

          percentage of its franchises overall revenues. Am. Compl. ¶ 79.

   •      THM Holding, on the other hand, had an independent interest in the creation and

          maintenance of monopoly power within each “protected” territory (including the Denver

          Market by THM Front Range) because it held an interest in the value of TheHomeMag

          mark, as well as operated numerous separate magazines under TheHomeMag mark. Id. ¶

          80.

   •      The individual owners and employees of Antsel Marketing, LLC have separate financial

          interests as well as their interests are in the profitability of their particular franchise in the

          Denver market. Id. ¶¶ 81–84.

          In addition, and with regard to the Front Range Defendants in particular, the Tenth Circuit

   recognizes an exception to the intra-corporate doctrine where the employees of a corporation have

   an independent personal stake and thus stand to benefit from conspiring with the corporation to

   restrain trade. Bell v. Fur Breeders Agricultural Co-op., 348 F.3d 1224, 1233 (10th Cir. 2003)

   (internal citations omitted). In this case, because of their sales commissions, the individual

   employees have a separate personal stake from the corporation.




                                                         18
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 19 of 36




          On the other hand, if this Court concluded that the Front Range Defendants are incapable

   of conspiring with the each other or the Campbell Defendants, GoDabo will seek leave to amend

   its Complaint and add these Defendants to the § 2 monopolization claims pertaining to the Denver

   Market under the Tenth Circuit’s analysis in Lenox wherein the Circuit Court concluded that

   entities that are subject to a Copperweld defense and unable to be held liable under a conspiracy

   claim may nevertheless be liable for § 2 monopolization or attempted monopolization claims under

   a single enterprise theory. Lenox, 847 F.3d at 1235. Moreover, a plaintiff need not prove that each

   affiliated defendant independently satisfies every element of the claims in order to be held liable,

   but rather the aggregate conduct must be scrutinized. Id. at 1236.

          3. Specific Intent to Monopolize

          All Front Range Defendants challenge this element. GoDabo incorporates in full its

   arguments above regarding the allegations of specific intent to monopolize.

          4. Overt Acts in Furtherance of the Conspiracy

          THM Front Range challenges this element and argues once again that false or misleading

   statements cannot constitute anti-competitive activity. GoDabo adequately pled this element.

          First, GoDabo incorporates in full its arguments above regarding its ability to overcome

   the presumption that false advertising is not anticompetitive.

          GoDabo pled additional facts specific to the conspiracy claim. These include collusion

   between the THM Franchisor and the Front Range Defendants to continue to direct the false and/or

   misleading disparagement at GoDabo despite the former’s assurances “that this activity had

   ceased.” Am. Compl. at ¶ 79. Moreover, GoDabo pled that THM Holding colluded with THM

   Franchisor (to the benefit of both, and the Front Range Defendants) to promulgate the false and/or

   misleading statements regarding Defendants own product. Id. at ¶ 80. Finally, GoDabo pled




                                                       19
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 20 of 36




   allegations against each of the individual Front Range Defendants establishing overt actions they

   took in furtherance of the conspiracy and their motives for doing so. Id. at ¶¶ 81–84. Individually

   and collectively these facts meet GoDabo’s pleading burden to set forth plausible facts to establish

   overt acts in furtherance of the conspiracy.

          Therefore, Defendants adequately pled this element.

   D. GoDabo Plead Sufficient Facts to State Its Fourth Claim for Relief: Violation of 15 U.S.C.
      § 1 Related to the National Market Per Se (Or, in the Alternative, Under the Quick Look
      Test)

          Burden of Proof: GoDabo agrees that it has the burden of proof on its per se claim, and

   adds the following clarification: if GoDabo proves that Defendants’ conduct falls within a per se

   category, it is not necessary for GoDabo to prove that the conduct resulted in an unreasonable

   restraint on trade. Coffey v. Healthtrust, Inc., 955 F.2d 1388, 1392 (10th Cir.1992). Alternatively,

   under an abbreviated, “quick look” rule-of-reason analysis, GoDabo must show that “the conduct

   at issue amounts to a ‘naked’ and effective restraint on price or output that carries ‘obvious”

   anticompetitive consequences.’” Buccaneer Energy (USA) Inc. v. Gunnison Energy Corp., 846

   F.3d 1297, 1311 (10th Cir. 2017) (citations omitted). Then, “the burden in effect immediately

   shifts to the defendant to demonstrate countervailing procompetitive effects.” Id.

          Elements: GoDabo agrees that Front Range Defendants provide an accurate statement of

   the law regarding a section 1 violation generally. However, Front Range Defendants’ analysis is

   fundamentally flawed because it fails to address the separate standard under a per se violation. “If

   plaintiff proves that defendant’s conduct falls within one of these categories [that are conclusively

   presumed to be illegal], it is not necessary to prove that the conduct resulted in an unreasonable

   restraint on trade.” Smalley & Co. v. Emerson & Cuming, Inc., 808 F. Supp. 1503, 1508 (D. Colo.

   1992), aff’d, 13 F.3d 366 (10th Cir. 1993).




                                                        20
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 21 of 36




          Elements at Issue:

          1. Antitrust Standing

          GoDabo incorporates in full its arguments above regarding antitrust injury. With regard to

   its per se claim, GoDabo reiterates that it is not necessary to separately prove restraint on trade

   once a per se violation is established. Smalley, supra.

          2. Horizontal Restraint

          Front Range Defendants appear to challenge this element on the basis that the defendants

   are vertically, not horizontally, integrated and therefore cannot conspire pursuant to Copperweld

   nor can they establish a horizontal market allocation.

          First, this is simply not a vertical restriction, which would be subject to a rule of reason

   analysis. Vertical restrictions result when companies at different market levels in the chain of

   distribution of a specific product, as between a manufacturer and distributor, conspire to restrain

   trade. Smalley & Co. v. Emerson & Cuming, Inc., 808 F. Supp. 1503, 1510 (D. Colo. 1992), aff’d,

   13 F.3d 366 (10th Cir. 1993). Here, GoDabo has sufficiently alleged the type of market allocation

   that is afforded per se treatment under Sealy and Topco. As discussed above and in GoDabo’s

   Response to Campbell Defendants’ Motion to Dismiss, incorporated herein, the entities alleged to

   have conspired are not wholly owned subsidiaries subject to a Copperweld defense.

          “[A]n agreement to allocate or divide customers between competitors within the same

   horizontal market, constitutes a per se violation of § 1 of the Sherman Act.” United States v. Suntar

   Roofing, Inc., 897 F.2d 469, 473 (10th Cir. 1990). This type of horizontal market division is

   precisely what the U.S. Supreme Court has singled out for per se treatment. In U.S. v. Topco

   Associates, Inc. the U.S. brought an action against a cooperative association of supermarket chains

   that had divided its member firms into exclusive marketing territories in which each could sell




                                                        21
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 22 of 36




   Topco-branded products, in exchange for the agreement not to sell Topco-branded products

   outside of its area, which the Court found to be a per se violation. 405 U.S. 596 (1972). In U.S. v.

   Sealy, the U.S. brought an action against Sealy, which had agreed with its licensees (manufacturers

   of mattresses and bedding with the Sealy mark) not to license other manufacturers or sellers to sell

   Sealy-brand products in a designated territory in exchange for the promise of the licensee who sold

   in that territory not to expand its sales beyond the area demarcated by Sealy. 388 U.S. 350 (1967).

   A more recent example from the Northern District of Illinois is Deslandes v. McDonald’s USA,

   LLC, in which the District Court concluded that a written franchise agreement requiring

   McDonald’s franchisees to agree not to hire employees from other McDonald’s restaurants—

   despite being “spearheaded by the entity at the top of the chain” and having “vertical elements”—

   was nonetheless a horizontal restraint. No. 17 C 4857, 2018 WL 3105955, at *6 (N.D. Ill. June 25,

   2018) (attached hereto as Exhibit I).

          GoDabo has sufficiently alleged facts supporting horizontal market allocation. GoDabo

   alleged that THM, LLC franchises TheHomeMag to at least 39 franchisees. Am. Compl. ¶¶ 3, 18.

   GoDabo also alleged that THM Holding operates ten company-owned businesses of the type

   THM, LLC franchises, operating under the TheHomeMag mark, id. ¶ 4, and THM of Ventura and

   The Home Improver together own several businesses of the type THM, LLC franchises, id. ¶ 5–6.

   These four entities have eliminated horizontal competition among these company-owned, affiliate-

   owned, and TheHomeMag franchisees within the direct mail home improvement advertising

   magazine market because each operates in its own “protected” territory. Id. ¶¶ 43–44. These

   businesses agree not to compete in another franchisee’s territory. Ex. A at 31.




                                                       22
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 23 of 36




          3. National Market Definition

          As stated above, market definition includes a product market and geographic market, and

   a plaintiff must also make specific reference to the reasonable interchangeability of use or cross-

   elasticity of demand between the product and its substitutes.

          While it is not strictly required for its per se claim, GoDabo has plead sufficient facts at

   this stage of the case to establish its National Market definition. In this case, GoDabo defines the

   product market as “targeted direct-mail home-improvement advertising magazine[s].” Am.

   Compl. ¶ 16. The analysis from above, concerning product definition, applies in full.

          GoDabo defines the National Market geographically as “the entirety of the United States,

   and is an amalgamation of all metropolitan areas with sufficient demographics to support

   businesses operating in the Product Market.” Id. ¶ 60. More specifically, GoDabo asserts that

   “TheHomeMag offers defined franchise territories for its franchisees because it is understood in

   the industry, and specifically by Defendants, that the appropriate geographic markets for its

   product is correctly broken down into metropolitan areas, such as the Denver metropolitan area,”

   id. ¶ 59, and further that “several such metropolitan areas (e.g., Los Angeles) have been artificially

   divided into separate “protected territories,” id. ¶ 60. Accord Charles A. Ramsay Co. v. Associated

   Bill Posters of U.S. & Canada, 260 U.S. 501, 510 (1923) (holding that an association of billposters

   that entered into a combination and conspiracy to monopolize the business in their respective

   localities and to dominate and control all trade and commerce in posters within such limits was

   nevertheless nationwide.)

          This is far beyond “a cursory mention of a relevant product and geographic market.” Cf.

   Ex. H, Total Renal Care, 2009 WL 2596493 at *7. GoDabo has clearly met its minimal burden to

   plead facts demonstrating this element. See Christou, 849 F. Supp. 2d at 1066 (“This Court agrees




                                                        23
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 24 of 36




   with the sentiment of the Second Circuit, as well as other circuits, that ‘[b]ecause market definition

   is a deeply fact-intensive inquiry, courts hesitate to grant motions to dismiss for failure to plead a

   relevant product market.’”).

            4. Unreasonable Constraint of Trade

            As discussed above, GoDabo is not required to plead this element under a per se violation.

   E. GoDabo Plead Sufficient Facts to State Its Fifth Claim for Relief: Violation of Sherman Act
      § 2 – Monopolization (National Market) – Against THM Front Range

            Burden of Proof: GoDabo agrees it has the burden of proof for this claim.

            Elements: GoDabo agrees with Front Range Defendants’ statement of the elements for this
   claim.
            Elements at Issue:

            1. Antitrust Standing

            GoDabo incorporates in full its arguments above regarding antitrust injury.

            2. Monopoly Power

            THM Front Range challenges this element on the basis that GoDabo has not supported its

   allegation that Defendants possess monopoly power in the relevant market and has failed to define

   the relevant market. GoDabo adequately plead this claim.

                       a. Possession of Monopoly Power

            GoDabo asserts that the Franchise Disclosure Document speaks for itself in terms of

   establishing THM Front Range’s monopoly power in the national market. See generally Ex. A.

                       b. Definition of National Market

            GoDabo incorporates in full its argument above concerning its National Market definition.




                                                        24
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 25 of 36




            3. Willful Acquisition of Monopoly Power

            THM Front Range challenges this element on the grounds that a franchisor/franchisee

   relationship cannot form the basis of a monopoly claim. As discussed above, the Defendants

   involves in this claim have separate economic interests.

   F. GoDabo Plead Sufficient Facts to State A Claim of Its Sixth Claim for Relief: Violation of
      15 U.S.C. § 2 – Attempted Monopolization (National Market) – Against THM Front Range

            Burden of Proof: GoDabo agrees it has the burden of proof for this claim.

            Elements: GoDabo agrees with Front Range Defendants’ statement of the elements for this

   claim.

            Elements at Issue:

            1. Antitrust Standing

            GoDabo incorporates in full its arguments above regarding antitrust injury.

            2. Relevant Market

            GoDabo incorporates in full its arguments above regarding the National Market definition.

            3. Probability of Monopolization

            GoDabo incorporates in full its arguments above regarding barriers to entry.

            4. Specific Intent

            GoDabo incorporates in full its arguments above regarding specific intent.

            5. Conduct in Furtherance of an Attempt

            THM Front Range challenges this element.

            As discussed in the first section, trade disparagement may constitute an anti-trust injury.

   Lenox, 762 F.3d at 1127. GoDabo has sufficiently alleged facts meeting the Tenth Circuit’s six-

   part test. Am. Compl. ¶¶ 21–42.




                                                        25
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 26 of 36




            Moreover, as discussed above, GoDabo alleged that each of the named Defendants

   conspires to allocate the market, as well as participating in the false advertising. Am. Compl. ¶¶

   17, 43–44, 46, 60, 65; Ex. A at 1, 31, 40–41.

            Finally, the Tenth Circuit permits a plaintiff to bring a § 2 monopolization or attempted

   monopolization claims under a single enterprise theory, and the plaintiff need not prove that each

   affiliated defendant independently satisfies every element of the claims in order to be held liable,

   but rather the aggregate conduct must be scrutinized Lenox MacLaren Surgical Corp. v.

   Medtronic, Inc., 847 F.3d 1221, 1236 (10th Cir. 2017). The aggregate conduct of all of the named

   Defendants, as pleaded, is more than sufficient to set forth a plausible issue of fact as to their

   conduct in furtherance of an attempt to monopolize the national market.

   G. GoDabo Plead Sufficient Facts to State Its Seventh Claim For Relief: Violation of 15 U.S.C.
      § 2 – Conspiracy to Monopolize (National Market) – Against THM Front Range

            Burden of Proof: GoDabo agrees it has the burden of proof for this claim.

            Elements: GoDabo agrees with Front Range Defendants’ statement of the elements for this

   claim.

            Elements at Issue:

            1. Antitrust Standing

            GoDabo incorporates in full its arguments above regarding antitrust injury.

            2. Conspiracy

            THM Front Range challenges this element on the basis that it and the Campbell Defendants

   are not competitors and, therefore, cannot conspire as a matter of law.

            As discussed above, Copperweld does not foreclose the possibility that a franchisor and

   franchisee may conspire, nor does it establish that all “affiliated” entities are a single enterprise for




                                                          26
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 27 of 36




   the purpose of Section 2 monopolization claims. The key is whether the entities have distinct

   economic interests.

          GoDabo has sufficiently alleged facts supporting that THM, LLC and THM Holding are,

   in fact, separate economic actors with distinct economic interests from each other and from the

   Front Range Defendants and are therefore capable of conspiring. Am. Compl. ¶¶ 78–84. The

   ownership of THM, LLC and THM Holding differ from the ownership of Antsel Marketing, LLC.

   Id. ¶ 7; Ex. A at 1. In particular, GoDabo pleaded that THM, LLC has an economic interest in the

   success of the national franchise system as well as specifically TheHomeMag Front Range,

   because it is paid a franchise fee calculated as a percentage of TheHomeMag Front Range’s overall

   revenues. Am. Compl. ¶ 79. THM Holding, on the other hand, had an independent interest in the

   creation and maintenance of monopoly power within the Denver Market by THM Front Range

   because it held an interest in the value of TheHomeMag mark, as well as operated numerous

   separate magazines under TheHomeMag mark. Id. ¶ 80. The individual owners and employees of

   Antsel Marketing, LLC have separate financial interests as well. Id. ¶¶ 81–84.

          On the other hand, if this Court would conclude that THM Front Range is incapable of

   conspiring with the Campbell Defendants, GoDabo will seek leave to amend its Complaint and

   add these Defendants to the § 2 monopolization claims pertaining to the National Market under

   the Tenth Circuit’s recent analysis in Lenox.

          3. Specific Intent

          GoDabo incorporates in full its arguments above regarding specific intent.

          4. Overt Acts

          GoDabo incorporates in full its arguments above regarding conduct in furtherance of an

   attempt to monopolize.




                                                      27
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 28 of 36




   H. GoDabo Plead Sufficient Facts to State Its Eighth Claim For Relief: Violation of The
      Lanham Act Section 43(a), 15 U.S.C. § 1125(a) – Against Claire Lindsay, Annie Mullen,
      Barbara Robles, and Ellen Smith

            Burden of Proof: GoDabo agrees that it has the burden of proof for this claim.

            Elements: GoDabo agrees with Front Range Defendants’ statement of the elements for this

   claim.

            Elements at Issue:

            1. Materially False or Misleading Representations

            Claire Lindsay, Annie Mullen, Barbara Robles, and Ellen Smith challenge this element on

   the basis that the statements were not literally false.

            “Section 43(a) ... encompasses more than literal falsehoods.” Intermountain Stroke Ctr.,

   Inc. v. Intermountain Health Care, Inc., 638 Fed. App’x 778, 784 (10th Cir. 2016) (internal

   citations omitted). “More specifically, the Lanham Act contemplates two variants of actionable

   advertising representations: (1) those that are literally false, and (2) those that, while literally true,

   are likely to mislead and confuse consumers.” Id. at 785.

            GoDabo alleged sufficient facts which, if true, establish this element. Am. Compl. ¶¶ 21–

   42. As discussed previously, GoDabo alleged that the statements contained in the July and August

   emails and the TheHomeMag Front Range media kit are false because, inter alia, (a) the issue was

   in the mail on July 5, 2018, despite the claim on July 5, 2018 that “GoDabo has not yet mailed the

   issue,” and (b) the postage was paid on June 26, 2018, despite the claim on July 5, 2018 that “he

   has not paid the Post Office,” (c) TheHomeMag Front Range’s mailing list is not “handpicked”

   despite the claim in the August 31, 2018 email, (d) GoDabo does not “saturate zipcodes” despite

   the claim in the August 31, 2018 email, because it carefully selects a list of mailing recipients, (e)

   the average net worth of TheHomeMag Front Range reader is not $1.73 million despite the claim




                                                          28
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 29 of 36




   in the media kit, and (f) 72% of the TheHomeMag readers do not frequently purchase products or

   services from ads in TheHomeMag, despite the claim in the media kit. Id. ¶¶ 23–24, 35–37; see

   also Ex. B (July 5, 2018 email); Ex. C (proof of mailing); Ex. D (media kit).

          These facts, taken in the light most favorable to GoDabo, establish this element. Beltran,

   176 F. Supp. 3d at 1079.

          2. Affecting Commerce

          GoDabo incorporates in full its argument above regarding the interstate commerce nexus.

   See also Am. Compl. ¶ 14.

          3. Confusion Or Mistake As To Characteristics of Goods or Services

          Claire Lindsay, Annie Mullen, Barbara Robles, and Ellen Smith challenge this element.

          “If the plaintiff shows literal falsity, the third element is presumed established; for

   statements that are not literally false, the plaintiff must show that they tend to mislead or confuse

   the relevant market.” Cocona, Inc. v. Singtex Indus. Co., No. 14-CV-01593-MJW, 2014 WL

   5072730, at *8 (D. Colo. Oct. 9, 2014) (attached hereto as Exhibit J) (citing Zoller Labs., LLC v.

   NBTY, Inc., 111 Fed. Appx. 978, 982 (10th Cir. 2004)).

          GoDabo alleged sufficient facts which, if true, establish this element. As discussed directly

   above, GoDabo alleged facts that support literal falsity, therefore it does not need to establish that

   the statements misled or confused the relevant market.

          Nevertheless, GoDabo has alleged facts that, if true, would allow a reasonable fact finder

   to conclude that these statements influenced customers not to purchase GoDabo’s products.

   Compare Century Martial Arts Supply Inc. v. National Assn. of Professional Martial Artists, 129

   Fed. Appx. 421, 427 (10th Cir. 2005) (affirming jury verdict on somewhat similar facts, finding

   that customer’s testimony about electing not to do business with plaintiff after defendant published




                                                        29
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 30 of 36




   misleading comparisons between the two businesses sufficed to demonstrate causation and

   damages). These facts include that “based on the timing of numerous cancelled sales and

   statements of Defendants related to GoDabo by contractors, at least 22 (and likely many more)

   contractors have decided not to advertise with GoDabo, or have cancelled ongoing advertisements

   with GoDabo, as a direct and proximate result of Defendants’ false statements.” Am. Compl. ¶ 40.

   In addition, GoDabo alleged that statements about the reliability of GoDabo are “likely to prevent

   customers from switching toward that uncertainty, and to instead adopt a ‘wait and see’ attitude

   where customers are more hesitant to be early adopters of a new alternative.” Id. ¶ 42. Finally,

   GoDabo alleged that these statements were intended to reach GoDabo’s customers and actually

   deceived a substantial portion of their intended audience. Id. ¶¶ 103–104.

          4. Injury to Plaintiff

          Claire Lindsay, Annie Mullen, Barbara Robles, and Ellen Smith challenge this element.

          “A plaintiff suing under § 1125(a) ordinarily must show economic or reputational injury

   flowing directly from the deception wrought by the defendant’s advertising[, which] occurs when

   deception of consumers causes them to withhold trade from the plaintiff.” Intermountain Stroke,

   638 Fed. App’x at 791 (citation omitted); accord Lexmark Int’l, Inc. v. Static Control Components,

   Inc., 572 U.S. 118, 131–32 (2014) (“We thus hold that to come within the zone of interests in a

   suit for false advertising under § 1125(a), a plaintiff must allege an injury to a commercial interest

   in reputation or sales.”).”The Tenth Circuit, following the Second and Eighth Circuits, has said

   that courts may presume injury when the parties are “obvious competitors” with respect to the

   service being misrepresented.” Berken v. Jude, No. 12-CV-02555-RPM, 2013 WL 6152347, at *2

   (D. Colo. Nov. 22, 2013) (attached hereto at Exhibit K) (citing Hutchinson v. Pfeil, 211 F.3d 515,

   522 (10th Cir. 2000)).




                                                        30
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 31 of 36




          GoDabo alleged sufficient facts which, if true, would amount to economic or reputational

   injury. GoDabo alleged that seven contractors broke off their contracts with it following the email

   of July 5, 2018, resulting in the loss of many thousands of dollars of advertising revenue. Am.

   Compl. ¶¶ 26–32. GoDabo also alleged that at least 22 (and likely many more) contractors have

   decided not to advertise with GoDabo, or have cancelled ongoing advertisements with GoDabo,

   as a direct and proximate result of Defendants’ false statements. Id. ¶ 40. Finally, GoDabo alleged

   that this has caused hundreds of thousands of dollars in lost revenue to GoDabo and very likely

   will destroy GoDabo as a going concern. Id. These allegations are sufficient to demonstrate injury

   at the motion to dismiss stage. See, e.g., Crocs, Inc. v. Effervescent, Inc., 248 F. Supp. 3d 1040,

   1061 (D. Colo. 2017) (“Dawgs has pled facts to support its argument that Crocs has advertised its

   products using the term ‘Croslite,’ that its descriptions of Croslite were false, and that those

   descriptions have misled consumers about Dawgs’ products.”).

   I. GoDabo Plead Sufficient Facts to State Its Ninth Claim For Relief: Violation of C.R.S. § 6-
      1-101, et seq. - Violation of the Colorado Consumer Protection Act – Against THM Front
      Range, Claire Lindsay, Annie Mullen, Barbara Robles, and Ellen Smith

          Burden of Proof: GoDabo agrees that it has the burden of proof for this claim.

          Elements: GoDabo agrees with Front Range Defendants’ statement of the elements for this

   claim. See Wilson v. AdvisorLaw LLC, No. 17-CV-1525-MSK, 2018 WL 858738, at *4 (D. Colo.

   Feb. 14, 2018) (attached hereto as Exhibit L).

          Elements at Issue:

          1. Unfair or Deceptive Trade Practice

          All Front Range Defendants challenge this element on the basis that the statements are not

   actionable under Warner v. Ford Motor Co., No. 06CV02443-JLK-MEH, 2008 WL 4452338, at

   *8–9 (D. Colo. Sept. 30, 2008) (attached hereto as Exhibit M).




                                                       31
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 32 of 36




          The CCPA defines “deceptive trade practice” to include “[disparaging] the goods, services,

   property, or business of another by false or misleading misrepresentations of fact” and “[failing]

   to disclose material information concerning goods, services, or property which information was

   known at the time of an advertisement or sale if such failure to disclose such information was

   intended to induce the consumer to enter into a transaction.” Colo. Rev. Stat. §§ 6-1-105(h) and

   (u). The Colorado Supreme Court has further defined an actionable misrepresentation under the

   CCPA as a “false statement of fact that either induces the recipient to act or has the capacity to

   deceive the recipient that is made either with knowledge of its untruth, or recklessly and willfully

   made without regard to its consequences, and with an intent to mislead and deceive the plaintiff.”

   Rhino Linings, 62 P.3d at 144, 147 (internal quotation marks omitted).

          GoDabo sufficiently alleged a deceptive trade practice under the CCPA. GoDabo

   incorporates its above discussion regarding its ability to overcome the presumption that false

   advertising is not anticompetitive.

          Moreover, as also discussed above, Front Range Defendants’ statements do not amount to

   “puffery” as they are not simply exaggerated opinion. Cf. Warner, 2008 WL 4452338, at *8–9

   (“Ford’s slogans and statements regarding the quality and “toughness” of its vehicles amount to

   mere puffery as a matter of law. They are exaggerated opinion, rather than representations of fact,

   because they are extremely general, not directed at any specific attribute of Ford vehicles and are

   not representations of fact subject to measure.”). Rather, all of the statements highlighted by

   GoDabo can be conclusively proved either true or false.

          2. Impacts Public

          Front Range Defendants challenge this element on the basis that indirect impact on the

   public is insufficient to assert a claim under the CCPA.




                                                       32
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 33 of 36




          [W]hether a challenged practice significantly impacts the public within the context
          of a CCPA claim depends on: (1) the number of consumers directly affected by the
          challenged practice, (2) the relative sophistication and bargaining power of the
          consumers affected by the challenged practice, and (3) evidence that the challenged
          practice has previously impacted other consumers or has the significant potential to
          do so in the future.

   Rhino Linings, 62 P.3d at 149 (internal quotation marks omitted).

          GoDabo has plainly alleged every element of public impact as required under the CCPA.

   GoDabo has plainly alleged every element of public impact as required under the CCPA. GoDabo

   alleges that “[t]he deceptive trade practices directly impacted several hundred to over one thousand

   home-improvement contracting businesses in the Denver metro area.” Am. Compl. ¶ 109.

   GoDabo also alleges that the sophistication and bargaining power of these consumers militates in

   favor of a viable CCPA claim, stating that “these consumers are small-business or sole

   practitioners, not represented by counsel in these transactions, and where the transactions in

   question (purchasing of advertising) lie outside their area of specialty and they are therefore

   relatively unsophisticated under these circumstances.” Id. ¶ 110. GoDabo also alleges that the

   challenged conduct has previously impacted “over 200,000” homeowners, and threatens to

   continue doing so in the future. Id. ¶¶ 112, 111.

          This is precisely the type of consumer-related impact required for a CCPA claim. Hall v.

   Walter, 969 P.2d 224, 235 (Colo. 1998). These were not misrepresentations made in a private

   transaction between GoDabo and TheHomeMag. Cf. Netquote, Inc. v. Byrd, 504 F. Supp. 2d 1126,

   1137 (D. Colo. 2007); Gates Corp. v. Dorman Prod., Inc., No. 09-cv-02058-CMA-KLM, 2010

   WL 381853, at *3 (D. Colo. Jan. 22, 2010) (attached hereto as Exhibit ).




                                                       33
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 34 of 36




   J. This Court Should Exercise Supplemental Jurisdiction Over GoDabo’s Remaining Claims
      Against Front Range Defendants

            Burden of Proof: GoDabo agrees with Front Range Defendants’ statement of the burden of

   proof for establishing supplemental jurisdiction.

            Elements: GoDabo agrees with Front Range Defendants’ statement of 28 U.S.C. § 1367(c)

   and adds that § 1367(a) provides that, except as expressly provided elsewhere, “in any civil action

   of which the district courts have original jurisdiction, the district courts shall have supplemental

   jurisdiction over all other claims that are so related to claims in the action within such original

   jurisdiction that they form part of the same case or controversy under Article III of the United

   States Constitution.”

            Elements at Issue:

            Front Range Defendants do not argue that GoDabo’s state law claims and federal claims

   do not share a nexus of fact. Instead they challenge supplemental jurisdiction solely on the ground

   that supplemental jurisdiction over the state law claims will not exist if all of GoDabo’s federal

   claims are dismissed. Conversely, if the Court denies Front Range Defendants’ motion to dismiss

   with regard to any of GoDabo’s federal claims, then this Court properly has supplemental

   jurisdiction over the state law claims.7 Therefore, based on the above reasoning incorporated herein

   in full, the Court should exercise supplemental jurisdiction over GoDabo’s state law claims and

   Front Range Defendants have submitted to such jurisdiction.




   7
    In the event that this Court would dismiss all federal claims against the Front Range Defendants but retain any federal
   claims against any other Defendants, GoDabo asserts that a sufficient nexus of fact exists to warrant continued exercise
   of supplemental jurisdiction under 28 U.S.C. § 1367(a).



                                                                  34
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 35 of 36




                                           CONCLUSION

          WHEREFORE, GoDabo respectfully requests that the Court deny the Front Range

   Defendants’ Motion to Dismiss its First Amended Complaint in full.

          Respectfully submitted this 1st day of March, 2019.

                                                      GODFREY | JOHNSON, P.C.

                                                      /s/ Jeffrey S. Vail
                                                      Brett Godfrey
                                                      Jeffrey S. Vail
                                                      Lily Nierenberg
                                                      9557 South Kingston Court
                                                      Englewood, Colorado 80112
                                                      Phone: (303) 228-0700
                                                      Fax: (303) 228-0701
                                                      Email: godfrey@gojolaw.com
                                                      Email: vail@gojolaw.com
                                                      Email: nierenberg@gojolaw.com




                                                     35
Case 1:18-cv-02672-MSK-NRN Document 57 Filed 03/01/19 USDC Colorado Page 36 of 36




                                      CERTIFICATE OF SERVICE
           I hereby certify I have served the foregoing upon the parties hereto via CM/ECF – U.S.
   District Court filing, this 1st day of March, 2019.

    James D. Kilroy, Esq.                         Thomas B. Quinn, Esq.
    Ellie Lockwood, Esq.                          Jacqueline R. Guesno, Esq.
    Snell & Wilmer, LLP-Denver                    Gordon Rees Scully Mansukhani, LLP
    1200 17th Street, One Tabor Center            555 Seventeenth Street, Suite 3400
    Suite 1900                                    Denver, CO 80202
    Denver, CO 80202                              (303) 534-5154
    Phone: (303) 634-2000                         Email: tquinn@grsm.com
    Fax:    (303) 634-2020                        Email: jguesno@grsm.com
    Email: jkilroy@swlaw.com                      Attorneys for THM Management, LLC d/b/a
    Email: elockwood@swlaw.com                    TheHomeMag, The Home Mag Holding
    Attorneys for Defendants Antsel Marketing,    Company, LLC, Campbell Wiener, Inc. d/b/a
    LLC, Claire Lindsay, Annie Mullen, Barbara    THM of Ventura, and The Home Improver,
    Robles, and Ellen Smith                       LLC


                                                     GODFREY | JOHNSON, P.C.

                                                     /s/ Jeffrey S. Vail
                                                     Brett Godfrey
                                                     Jeffrey S. Vail
                                                     Lily Nierenberg
                                                     9557 South Kingston Court
                                                     Englewood, Colorado 80112
                                                     Phone: (303) 228-0700
                                                     Fax: (303) 228-0701
                                                     Email: godfrey@gojolaw.com
                                                     Email: vail@gojolaw.com
                                                     Email: nierenberg@gojolaw.com




                                                    36
